Citation Nr: 0602305	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  96-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a 
left knee scar.

3.  Entitlement to an effective date prior to June 30, 1993, 
for the grant of a 70 rating for PTSD.


REPRESENTATION

Appellant represented by:	Daniel J. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1969 to March 1971.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) which continued 
the zero percent rating then assigned for the veteran's 
service-connected left knee disorder and increased the rating 
for his service- connected PTSD disability to 50 percent, 
effective June 30, 1993, the date of receipt of the veteran's 
increased rating claim.  In September 2000, the RO increased 
the rating for the left knee scar to 10 percent and increased 
the rating for PTSD to 70 percent, effective from June 30, 
1993.  This case was before the Board in April 2004 when it 
was remanded for additional development.

The veteran was afforded a hearing before a local hearing 
officer in October 1996.  In March 2003 the Board contacted 
both the veteran and his attorney by letter to clarify 
whether he wished to have a hearing before a Veterans Law 
Judge.  They have not responded.  The Board notes that the 
veteran was scheduled for a hearing before a local hearing 
officer in November 2005; however, he failed to report to the 
hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board notes that the April 2004 Remand directed the RO, 
in pertinent part, to notify the veteran of the VCAA as it 
pertains to his claim for an earlier effective date and to 
obtain the medical records which were the basis for the 
veteran's September 2000 award of Social Security disability 
benefits.  Review of the claims files does not indicate that 
this development was accomplished.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  

The Board regrets any further delay in this case.  However, 
given the circumstances, the Board has no recourse but to 
remand the case to the RO for the following:   

1.  With respect to the claim for an 
effective date prior to June 30, 1993, 
for the grant of a 70 rating for PTSD, 
the RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include notification that he 
should submit any pertinent evidence in 
his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO must obtain from the Social 
Security Administration (SSA) copies of 
the complete medical records considered 
by them in their adjudication of the 
veteran's claim for SSA disability 
benefits.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any remains denied, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and provided the opportunity to 
respond before the case is returned to 
the Board.
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


